DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 30 to 34 and the addition of claims 35 to 47 in the reply filed on 01/20/2021 is acknowledged. 

Claims 1-29 have been cancelled pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021. Claim 36 is directed to a product and is considered withdrawn as being directed to the nonelected group. Claims 30-35 and 37-47 are pending examination as discussed below.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 42 recites the limitation "the Al content" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 42 is dependent on claim 30, which does not state an Al content in the composition. However, claim 31 introduces an Al content, so claim 42 will be treated as depending on claim 31.
Claim 46 recites the limitation "the aluminium-based coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 46 is dependent on claim 45, which does not state an aluminium based coating. However, claim 45 states an aluminum-based coating, correction to “aluminum-based coating” is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 30-32, 35, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Pub. No. 2013/0209833) in view of Bouzekri (US Pub. No. 2006/0278309).

Regarding Claim 30, Scott discloses that austenitic Fe-Mn-C steels is a family of steels called TWIP ([0002]) and further discloses a method for manufacturing a steel plate ([0044] teaching the claimed “a method for producing a TWIP steel sheet”) having the composition, in weight percentages, shown in Table 1, column 2 ([0022]-[0037] teaching the claimed composition). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Scott further discloses sample 12 (Table 1) which exhibits a composition that lies directly within the claimed ranges. 

Table 1: Composition of Claim 30 and Overlap with Scott

Claimed
Scott (US Pub No. 2013/0209833)
Overlap
Sample 12 (Scott, Table 1)
C
0.71-1.20
0.6-0.9
0.71-0.9
0.9
Mn
13.0-25.0
17.0-22.0
17.0-22.0
17
S
0-0.030
0-0.030
0-0.030
0.012
P
0-0.080
0-0.080
0-0.080
0.03
N
0-0.1
0-0.1
0-0.1
Not stated, presumed to be 0
Si
0.1-3.0
0.2-1.1
0.2-1.1
0.5
V
0.1-2.50
0-0.5
0.1-0.5
0.28
Al
N/A
0.2-0.9
N/A
0.8
Cu
N/A
1.2-1.9
NA
1.7
Nb
N/A
0-0.25
N/A
0.001
Ni
N/A
0-2
N/A
0.005
B
N/A
0-0.010
N/A
20 ppm
Fe
Remainder
Remainder
Remainder
Remainder


Scott further discloses the method is characterized in that a semi-finished product in a steel having the previous composition is elaborated and cast as a slab ([0045] teaching the claimed “feeding a slab having a composition”), bringing the semi-finished product to a temperature from 1100 to 1300°C ([0046] teaching the claimed “reheating the slab at a temperature above 1000°C”), and then hot-rolling said semi-finished product in order to obtain a hot-rolled plate, the temperature of said semi-finished product at the end of rolling being at least 890°C ([0047] teaching the claimed “and hot rolling it with a final rolling temperature of at least 850°C to provide a hot rolled slab”). Scott further discloses after quenching said hot-rolled plated is wound at a temperature of less than or equal to 580°C ([0049] teaching the claimed “coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab”). Scott further discloses an alternative of the invention where said wound hot-rolled plate is unwound and at least one cold-rolling/annealing cycle is applied to it in order to obtain a cold-rolled plate ([0050] teaching the claimed “first cold-rolling the coiled slab to provide a first cold-rolled slab”). Scott elaborates on example conditions for annealing, disclosing continuous annealing carried out at 600-900°C ([0071] teaching the claimed “recrystallization annealing the first cold rolled slab between 700 and 900°C to provide an annealed slab”). Scott further discloses after the annealing it is possible to proceed with new cold deformation, at a reduction level not exceeding 30% ([0072] teaching the claimed second cold-rolling the annealed slab with a reduction rate between 1 to 50% to provide a second cold-rolled slab”). Scott further discloses preferably the manufacturing method should aim at minimizing the amount of hydrogen present at the end of the treatment and should conclude the treatment by annealing carried out on the strip having its definitive thickness, or on the shaped product between 250 and 900°C for 15 s ([0074] teaching the claimed “recovery heat treating the second cold rolled slab”).

However, Bouzekri discloses that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 60% (Table 3, Steel I1a) and in which two cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f teaching the claimed “first cold-rolling the coiled slab with a reduction rate between 30 and 70%”).
	Therefore, it would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product.

Regarding Claim 31, modified Scott discloses all of the claim limitations as set forth above and Scott further discloses the composition including Cu ([0028]), Al ([0027]), Nb ([0032]), B ([0037]), Cr ([0036]), Ni ([0035]), and Ti ([0034]) as shown in Table 2 below. Scott is silent on the weight percentages of Mo and Sn, but it is noted that presence of Mo and Sn are optional. Scott’s sample 12 (Table 1) meets all of the limitations. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03).

Claimed
Scott (US Pub No. 2013/0209833)
Overlap
Sample 12 (Scott, Table 1)
C
0.71-1.20
0.6-0.9
0.71-0.9
0.9
Mn
13.0-25.0
17.0-22.0
17.0-22.0
17
S
0-0.030
0-0.030
0-0.030
0.012
P
0-0.080
0-0.080
0-0.080
0.03
N
0-0.1
0-0.1
0-0.1
Not stated, presumed to be 0
Si
0.1-3.0
0.2-1.1
0.2-1.1
0.5
V
0.1-2.50
0-0.5
0.1-0.5
0.28
Cu
0-5.0
1.2-1.9
1.2-1.9
1.7
Al
0-4.0
0.2-0.9
0.2-0.9
0.8
Nb
0-0.5
0-0.25
0-0.25
0.001
B
0-0.005
0-0.010
0-0.005
20 ppm
Cr
0-1.0
trace-2
0-1.0
Not stated, presumed to be 0
Mo
0-0.40
Not stated
0
Not stated, presumed to be 0
Ni
0-1.0
0-2
0-1.0
0.005
Ti
0-0.5
0-0.5
0-0.5
Not stated, presumed to be 0
Sn
0.06-0.2
Not stated
N/A
Not stated, presumed to be 0
Fe
Remainder
Remainder
Remainder
Remainder

Table 2: Composition of Claim 31 and Overlap with Scott

Regarding Claim 32, modified Scott discloses all of the claim limitations as set forth above for claim 30 and Scott further discloses preferably the manufacturing method should aim at minimizing the amount of hydrogen present at the end of the treatment and should conclude the treatment by annealing carried out on the strip having its definitive thickness ([0074] teaching the claimed “wherein the second cold rolled slab is a steel sheet”), or on the shaped product between 250 and 900°C for 15s ([0074] teaching the claimed “and wherein the recovery step G) is performed by heating the steel sheet at a temperature between 390 and 700°C”). Scott further discloses that a batch-annealing carried out on the wound strip is particularly adapted for this purpose ([0074] teaching the claimed “in a batch annealing or a continuous annealing furnace”).

Regarding Claim 35, modified Scott discloses all of the claim limitations as set forth above for claim 32 and Scott further discloses that the pair of C content and Mn content make it possible to obtain the sought stable austenitic microstructures ([0076]). Scott teaches that TWIP steels have high mechanical strength with tensile strength > 1,000 MPa and considerable ductility with 50% or more elongation at break ([0002]). Scott discloses the delay before quenching guarantees at least 75% austenite or even 100% austenite obtained ([0068]). Scott further discloses that the structure of the final product is obtained at this step, guaranteeing the desired mechanical properties ([0068]). Based on the mechanical properties (Scott, Table 2), the composition disclosed by Scott, and the delay before the quenching step, the sheet manufactures by the method disclosed by Scott is a TWIP steel sheet that has an austenitic matrix (teaching the claimed “the method according to claim 32, wherein the TWIP steel sheet has an austenitic matrix after the recovery step G)”).

Regarding Claim 37, modified Scott discloses all of the limitations as set forth above for claim 30 and Scott further discloses Sample 12 with 0.9 wt% C (Table 1 anticipating the claimed “wherein the amount of C is between 0.71 and 1.1%”).

Regarding Claim 38, modified Scott discloses all of the limitations as set forth above for claim 37 and Scott further discloses Sample 12 with 0.9 wt% C (Table 1 anticipating the claimed “wherein the amount of C is between 0.80 and 1.0%”).

Regarding Claim 39, modified Scott discloses all of the limitations as set forth above for claim 38 and Scott further discloses Sample 12 with 0.9 wt% C (Table 1 teaching the claimed “wherein the amount of C is between 0.90 and 1.0%”).

Regarding Claim 40, modified Scott discloses all of the limitations as set forth above for claim 31 and Scott further discloses Sample 12 with 1.7 wt% Cu (Table 1 anticipating the claimed “wherein the amount of Cu is below 2.0%”).

Regarding Claim 41, modified Scott discloses all of the limitations as set forth above for claim 30 and Scott further discloses Sample 12 with 0.5 wt% Si (Table 1 anticipating the claimed “wherein the amount of Si is below or equal to 0.6%”).

Regarding Claim 42, modified Scott discloses all of the limitations as set forth above for claim 31 and Scott further discloses Sample 12 with 0.8 wt% Al (Table 1 anticipating the claimed “wherein the Al content is below or equal to 2%”).

Regarding Claim 43, modified Scott discloses all of the limitations as set forth above for claim 30 and Scott further discloses Sample 12 with 0.28 wt% V (Table 1 anticipating the claimed “wherein the amount of V is between 0.1 and 1.0%”).

Regarding Claim 44, modified Scott discloses all of the limitations as set forth above for claim 30 and Scott further discloses the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075] teaching the claimed “wherein the steel sheet is covered by a metallic coating”).

Regarding Claim 45, modified Scott discloses all of the limitations as set forth above for claim 30 and Scott further discloses the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075] teaching the claimed “wherein the steel sheet is covered by an aluminum-based or a zinc-based coating”).

Claims 33-34 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Pub. No. 2013/0209833) and Bouzekri (US Pub. No. 2006/0278309) as applied to the respective claims above, and further in view of Blumenau (US Pub. No. 2014/0251505).

Regarding Claim 33, modified Scott discloses all of the claim limitations as set forth above for claim 32, but does not disclose further comprising hot-dip coating the heated steel sheet.
However, Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method 
Therefore, it would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau instead of galvanization or electrodeposition as disclosed by Scott in order to increase corrosion resistance and product life while maintaining cost-effectiveness.

Regarding Claim 34, modified Scott discloses all of the claim limitations as set forth above for claim 30, but does not disclose wherein the recovery step is performed by hot-dip coating.
However, Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau discloses a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the cold or hot-rolled product is optionally cleaned ([0020]), then heated to a temperature of 600 to 1,100°C ([0021]-[0026]), recrystallization annealed ([0026]-[0028]), cooled to a bath entry temperature and optionally held at this temperature ([0029]-[0030]), and introduced into a molten bath and passed through to adjust the thickness of the metal protective 
Therefore, it would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau as the recovery method disclosed by Scott in order to increase corrosion resistance and product life while maintaining cost-effectiveness and process efficiency.

Regarding Claim 46, modified Scott discloses all of the limitations as set forth above for claim 45, but does not disclose wherein the steel sheet is covered by the aluminum-based coating, the aluminum-based coating including less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al.
However, Blumenau discloses that depending on the intended use a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to the flat steel product ([0034]). Blumenau further discloses what are known as AS coatings which are made up of less than 15% Si, less than 5.0% Fe, and remainder Al and unavoidable impurities, including traces of Zn and rare earths ([0082]-[0083] teaching the claimed “the aluminum-based coating including less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al”). Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the intended use and determine an AS coating is appropriate as disclosed by Blumenau in order to utilize the steel product in household appliance engineering, for example.

Regarding Claim 47, modified Scott discloses all of the limitations as set forth above for claim 45, but does not disclose wherein steel sheet is covered by the zinc-based coating, the zinc-based coating including 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.
However, Blumenau discloses that depending on the intended use a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to the flat steel product ([0034]). Blumenau further discloses what are known as ZM coatings which are made up of 0.1-8.0% Al, 0.2-8.0% Mg, less than 2.0% Si, less than 0.1% Pb, less than 0.2% Ti, less than 1% Ni, less than 1% Cu, less than 0.3% Co, less than 0.5% Mn, less than 0.1% Cr, less than 0.5% Sr, less than 3.0% Fe, less than 0.1% B, less than 0.1% Bi, less than 0.1% Cd, remainder Zn and unavoidable impurities ([0079]-[0080] teaching the claimed “the zinc-based coating including 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn”). Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the product’s intended use and determine a ZM coating is appropriate as disclosed by Blumenau in order to utilize the steel product in the automotive industry, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./            Examiner, Art Unit 1735                                                                                                                                                                                            
/KEITH WALKER/            Supervisory Patent Examiner, Art Unit 1735